                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

UNITED STATES OF AMERICA

v.                                                      CRIMINAL NO. 5:19cr6-DCB-LRA

TYWONE NOBLE

                       ORDER FOR THE RETURN OF PROPERTY

       Before this Court is the United States of America’s Motion for an Order to Return Property.

Mot. for an Order to Return Property, ECF No. 34. The Court entered a Final Order of Forfeiture

on November 7, 2019 (ECF No. 33), forfeiting the following:

              1.      American Tactical brand, Omni Hybrid model, 5.56 caliber,
                      SN: NS185667;
              2.      100 round capacity drum magazine; and
              3.      Any ammunition seized.
to the United States pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

       Because the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) has determined

that the firearm was stolen, it seeks an Order from this Court to return the stolen firearm, an

American Tactical brand, Omni Hybrid model, 5.56 caliber, SN: NS185667, to its rightful

owner, Gabriel Roger Rouse.

       Having reviewed the Government’s motion, this Court finds that it is well taken and should

be granted.

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the ATF shall return the stolen firearm to its rightful owner as soon as practicable. ATF will

dispose of the magazine and any ammunition seized in accordance with the Final Order of

Forfeiture and with ATF policies.
       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

       SO ORDERED, ADJUDGED, AND DECREED this                 19th day of   March, 2020.




                                                       s/David Bramlette
                                                       UNITED STATES DISTRICT JUDGE
